Citation Nr: 0814335	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-09 614	)	DATE
	)
       MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition, claimed as secondary to a left ankle condition.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from a July 2003 RO decision, which 
denied a claim for service connection for PTSD, and a May 
2003 RO decision, which denied a claim for service connection 
for osteoarthritis, status post-quadriceps muscle rupture, 
left knee (claimed as a left knee condition secondary to a 
left ankle condition).  The Board notes that the RO 
recharacterized the veteran's claim for service connection 
for PTSD as a claim for service connection for a psychiatric 
disorder, to include PTSD in the June 2006 supplemental 
statement of the case (SSOC).


FINDINGS OF FACT

1.  The veteran's left knee condition is not etiologically 
related to service or a service-connected disability.

2.  The most probative medical evidence of record reveals 
that the veteran does not have PTSD as a result of an in-
service stressor event. 

3.  A psychiatric disorder is not shown by competent medical 
evidence to be etiologically related to a disease, injury, or 
event in service.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2007).

2.  Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

VCAA letters dated in July 2003, March 2004, November 2006, 
and April 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the veteran as relating to these claims 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  With respect 
to the veteran's left knee disability claim, VA opinions were 
obtained most recently in April 2003 and May 2007.  These 
opinions are thorough and complete.  The examiner noted that 
the claims file had been reviewed.  Therefore, the Board 
finds these opinions sufficient upon which to base a 
decision.  

With regards to the veteran's claim for service connection 
for a psychiatric disorder, to include PTSD, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for the claim of service connection for PTSD, as there 
is no corroborating evidence verifying that his claimed in-
service stressors occurred.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.  Absent a causal relationship, 
these provisions do not apply.

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD-214 Form does not reflect that he received any medals 
which are indicative of combat service.  In addition, the 
veteran claims his primary stressor events are the death of 
two service members in a non-combat situation and the 
witnessing of a helicopter crash, as opposed to personal 
exposure to combat.  Therefore, in order for service 
connection for PTSD to be awarded, his claimed stressors must 
be corroborated.

1.  Entitlement to service connection for a left knee 
condition, claimed as secondary to a left ankle condition.

The veteran is currently seeking service connection for a 
left knee disability, secondary to a service-connected left 
ankle disability.  See Claim, November 2001.  Specifically, 
the veteran claims that, while he was walking to his car, his 
left ankle collapsed, causing him to fall directly on his 
left knee cap.  See veteran's statement, October 2002.  

The veteran has been service-connected for a left ankle 
syndesmotic injury since August 1999.  The evidence of record 
establishes that the veteran sustained injury to his left 
knee from a fall he suffered in February 1995.  See Sinai 
Samaritan Medical Center treatment record, February 1995.  At 
this time, the veteran reported that he fell after slipping 
on ice.  Id.  The veteran was later diagnosed with a rupture 
of the left quadriceps tendon, probably incomplete.  See 
S.P.K, M.D. treatment record, May 1996.  At an October 2002 
VA examination, the veteran was found to have minor 
osteoarthritis of the left knee. 

As an initial matter, the Board notes that the veteran's 
service medical records contain no evidence indicating 
complaints, treatment, or diagnosis of a left knee 
disability.  Regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2007).  As the claims folder contains no in-
service evidence of a left knee injury or disability and no 
opinions linking the veteran's current osteoarthritis of the 
left knee to his active duty, the veteran's claim cannot be 
granted on a direct basis.  See Hickson, supra.

In regards to granting service connection on a secondary 
basis, the Board notes that the veteran claims instability of 
his service-connected left ankle joint caused him to fall and 
injure his left knee.  See notice of disagreement (NOD), 
April 2004.  The veteran's wife, who was with him at the time 
of his fall, has specifically stated that he did not injure 
his left knee by slipping on ice.  See wife's statement, 
October 2002.  

However, February 1995 medical records from Sinai Samaritan 
Medical Center, where the veteran sought treatment 
immediately after this incident, indicate that the veteran 
complained of having a fall after slipping on the ice.  In 
addition, the veteran reported in private treatment records 
from May 1996 that he hurt his left knee by slipping on a 
sheet of ice.  See S. P.K., M.D. treatment record, May 1996.  
The Board believes the descriptions of his injury offered 
during the course of receiving actual medical treatment to be 
much more credible than recent statements offered by the 
veteran and his wife almost a decade later while pursuing a 
claim for monetary benefits.  

The claims folder also contains varying opinions in regards 
to the etiology of the veteran's left knee injury.  At an 
October 2002 VA examination, the veteran reported that, in 
February 1995, he was just walking, and his left ankle 
collapsed, causing him to fall on his left knee.  Upon 
examination, it was noted that the veteran had minimal 
narrowing along the median joint compartment in a non-weight 
bearing AP view, tiny osteophytes at the tibial spines and 
patellar poles, a low-positioned patella, and narrowing at 
the femoral patellar space.  The examiner also noted that no 
objective evidence could be found on examination to 
substantiate problems with the left knee.  X-rays, however, 
revealed minor osteoarthritis.  The examiner went on to 
conclude that it is as likely as not that the veteran's left 
ankle could have given way at some point in time in 1995, 
approximately 7 years ago, resulting in a fall on his left 
knee with subsequent injury to the left quadriceps muscle. 

In April 2003, a VA opinion was rendered based on the October 
2002 VA examination, as well as the May 1996 private 
treatment record.  In light of the fact that no mention was 
made at the October 2002 VA examination of slipping on the 
ice, the examiner concluded that it is not as likely as not 
that the veteran's left knee injury was caused by the 
service-connected left ankle injury.  In May 2007, this same 
examiner reiterated his opinion by stating that, based on the 
2002 VA examination and the 1996 evidence, it is not as 
likely as not that the veteran's left knee injury was caused 
by, nor aggravated by, his service-connected left ankle 
injury

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that October 2002, April 2003, and May 2007 
opinions were all based on a review of the claims folder.  
However, the October 2002 opinion was rendered before the 
1995 and 1996 private treatment records, indicating that the 
veteran originally claimed to have fallen due to ice, had 
been associated with the claims folder.  In addition, at no 
point in the October 2002 VA examination report was the 
possibility that the veteran's fall could have been due to 
slipping on ice, rather than left ankle instability, ever 
considered.  As noted, the October 2002 VA opinion was based 
solely on the veteran's report that he had fallen due to his 
ankle collapsing, and the Board has found that report to not 
credible in light of contradictory statements in the course 
of receiving treatment.  For this reason, the Board concludes 
that the April 2003 and May 2007 opinions are more credible.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, 
e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).

The Board also finds that the competent medical evidence of 
record does not otherwise reflect that the veteran's left 
knee injury is related to instability of the left ankle.  
Thus, the veteran's claim cannot be granted on a secondary 
basis. 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

The veteran contends that he has a psychiatric disorder, to 
include PTSD, as the result of his active duty service.  See 
Claim, June 2001.  Specifically, he reports that, while 
sleeping on the ground in a sleeping bag, he was awoken one 
night and informed that two soldiers has been driven over and 
killed in their sleep by an armor tank.  See Stressor Details 
form, August 2001.  He did not know these men, nor did he 
witness this event.  See veteran's statements, November 2001 
and February 2004.  The veteran also stated that, at one 
point, he was asked if he would like to ride in a helicopter.  
See Stressor Details form, August 2001.  He declined but 
witnessed this helicopter collide into another helicopter in 
the air a few minutes later.  Id.   
 
The Board notes that the claims folder contains diagnoses of 
depression, a nightmare disorder, and an anxiety disorder 
with specific simple phobias.  See VA Medical Center (VAMC) 
treatment records, April 2006 and March 2007.  The evidence 
of record reflects that the veteran has tested positive on a 
screening for PTSD and receives PTSD counseling.  See VAMC 
treatment record, January 2006; Vet Center treatment record, 
May 2001.  The claims folder also contains a VAMC treatment 
record from July 2006, in which it was noted that the veteran 
did not meet the sufficient criteria for a PTSD label. 

It is unclear from the evidence of record whether or not the 
veteran has been diagnosed with PTSD based on the full 
criteria of the disability according the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  However, 
despite the uncertainty of the basis for the treatment of the 
veteran for PTSD, the Board notes that, according to the DSM-
IV, for a diagnosis of PTSD, the person must have been 
exposed to a traumatic event in which both of the following 
were present: 1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and 2) the person's 
response involved intense fear, helplessness, or horror.  

While the veteran reports the death of two fellow service 
members as a stressor event, he acknowledges that he was not 
present at this event and was only informed of it after the 
fact.  See veteran's statements, November 2001 and February 
2004.  In regards to the incident in which the helicopters 
crashed into one other, the evidence of record does not 
confirm that the veteran was ever exposed to such an 
incident.  In fact, exhaustive efforts were made to verify 
both of these events.  However, in a June 2003 letter from 
the Center for Unit Records and Research, it was found that 
these stressor events could not be verified due to 
insufficient stressor information.  The veteran was given 
adequate notice in the July 2003 letter that more information 
was needed to verify his alleged stressor events.  The 
veteran responded in a February 2004 statement that he was 
unable to provide names of any casualties.  As such, the 
veteran's stressors cannot be verified and service connection 
cannot be granted for PTSD.    

The Board notes that a September 2000 letter from the 
veteran's private physician indicated that the veteran had 
"intermittent bouts of headaches which was described as Post 
Traumatic Stress Headaches first manifested while he was on 
active military service."  See J. B.V., M.D., S.C. treatment 
record, September 2000.  However, as mentioned above, the 
veteran's alleged stressor incidents in service were unable 
to be verified, as required under the criteria of 38 C.F.R. 
§ 3.304(f) to establish service connection for PTSD, and 
medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  

In regards to the possibility of granting service connection 
for a psychiatric disorder other than PTSD, the Board 
acknowledges that the veteran has been diagnosed with 
depression, a nightmare disorder, and an anxiety disorder.  
See VAMC treatment record, March 2007.  Regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. 3.303(d) (2007).  Currently, 
there is no evidence of record that the veteran had 
depression or an anxiety disorder in service.  

In a July 2006 VAMC treatment record, it was noted that the 
veteran has an anxiety disorder with phobias, and the 
veteran's phobias could be linked to incidents in service.  
In addition, a February 2006 VAMC treatment record noted that 
the veteran has general anxiety and depression that appear to 
be related to stress experiences in the military.  As 
mentioned above, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Therefore, the Board finds that the claims folder 
contains no competent medical opinion relating the veteran's 
anxiety disorder or depression to service.  Thus, the 
veteran's claim must fail.  See Hickson, supra. 

The Board is sympathetic to the veteran in that it is clear 
that he sincerely believes he has a psychiatric disorder, to 
include PTSD, as the result of his active duty service.  See 
Claim, June 2001.  However, the competent medical evidence of 
record does not support this contention.  As a lay person has 
not been shown to be capable of making medical conclusions, 
his statements that he developed a psychiatric condition as a 
result of his active duty are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder, to include PTSD, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee condition, 
claimed as secondary to a left ankle condition is denied.

Entitlement to service connection for a psychiatric disorder, 
to include PTSD is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


